TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2015



                                      NO. 03-15-00347-CV


                                         J. T., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM COUNTY COURT OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on June 17, 2015. Appellant has filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.